Citation Nr: 0529646	
Decision Date: 11/04/05    Archive Date: 11/14/05	

DOCKET NO.  04-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right elbow scars.   

2.  Entitlement to service connection for a left hip scar.   

3.  Entitlement to service connection for a right knee scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1945 to October 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This rating decision granted the 
veteran an increased evaluation from 0 to 10 percent for 
right elbow scars, and denied service connection for scars of 
both knees and the right hip.  In his April 2003 notice of 
disagreement, the veteran disagreed with the 10 percent 
evaluation assigned for left elbow scars, and with denials of 
service connection for scars of only the right knee and the 
right hip.  

After the issues referred to above were perfected for appeal, 
the veteran submitted evidence which resulted in additional 
claims for service connection being considered by the RO and, 
in May 2005, the RO granted service connection for arthritis 
of the right elbow and left knee with a combined 10 percent 
evaluation.  However, service connection for arthritis of the 
right hip and right knee was denied and the veteran 
disagreed.  A statement of the case on these issues was 
dispatched to the veteran in May 2005, but no timely appeal 
of these issues was submitted by the veteran or 
representative.  The October 4, 2005, informal hearing 
presentation of the representative cannot be considered as a 
timely substantive appeal on these issues.  The veteran is 
free to reopen these claims with the submission of new and 
material evidence.   

In his November 2003 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge, 
and the veteran was duly notified of a hearing to be held at 
the RO on September 13, 2005.  The veteran failed to appear 
for this hearing, and there is no request for another 
hearing.  

The veteran requested and was granted an advance of this 
appeal upon the docket.  

The issues now on appeal are not ready for appellate review 
and, for the reasons provided below, must be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The veteran was granted service connection for keloid scars 
of the right elbow with a noncompensable evaluation in March 
1950, and this evaluation remained in effect for some decades 
until the veteran's recent claim for increase.  A July 2002 
VA examination for scars was conducted without a review of 
the veteran's claims folder.  The examining physician noted 
the existence of two scars, a 7-centimeter oblique scar, and 
a 2-centimeter circular-type scar, which he indicated were 
very sensitive to touch.  Based upon this report, the RO 
subsequently granted the veteran an increased evaluation to 
10 percent for both tender scars.  

The Board finds that it would be useful to have the veteran 
again examined with respect to these scars, with a review of 
the claims folder, to determine whether the scars examined 
and identified are the same scars which were apparently 
incurred in service in November 1946, and to also determine 
whether they are so closely located that a single evaluation 
is proper, or whether, if incurred in service, they are 
sufficiently separated from each other to warrant separate 
compensable evaluations.  

With respect to the veteran's claims for service connection 
for additional scars of the right hip and right knee, claimed 
as attributable to the same motor scooter accident in 
November 1946 as the previously service-connected scars of 
the right elbow, the Board notes that although the veteran 
was provided a VA examination in July 2002 for scars, only 
scars of the right elbow were discussed or examined.  The 
service medical records clearly indicate that the veteran 
sustained multiple abrasions during service as a result of 
this motor scooter accident, and it would be appropriate to 
have the veteran now examined for scars of the right hip and 
right knee which he claims arose from the same injury.  
38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be scheduled for a 
VA examination for scars.  The veteran's 
claims folder must be made available to 
the physician conducting the examination 
for careful review in conjunction with 
the examination.  The veteran should be 
examined for scars of the right elbow, 
right hip, and right knee.  The 
physician's attention is directed to the 
most recent VA examination for scars of 
July 2002, only regarding the right 
elbow.  The physician is requested to 
review this examination in conjunction 
with the service medical records and 
attempt, to the extent possible, to 
ensure that scars of the right elbow now 
present are those sustained by the 
veteran during service in November 1946.  
Additionally, if there remain scars of 
the right elbow which are found to be 
reasonably related to service (previously 
identified as a 7-centimeter oblique 
scar, and a 2-centimeter circular-type 
scar), the physician is requested to 
indicate the extent to which the 
sensation from these scars overlaps, or 
whether these scars are sufficiently 
separated to be individually symptomatic.  
The physician is also requested to 
examine the veteran for any scars of the 
right hip and right knee.  To the extent 
that any such scars are discovered, the 
physician is requested to review the 
service medical records and to issue an 
opinion as to whether it is more, less, 
or equally likely that any such scars 
identified are reasonably related to the 
motor scooter accident the veteran 
sustained in November 1946.  Any scars 
related to service should be evaluated in 
accordance with the schedular criteria 
for evaluation of scars for VA disability 
purposes at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7805.  If, in the 
physician's opinion, photographs would be 
useful for evaluation purposes in 
addition to a thoroughly written report 
of examination, then unretouched color 
photographs of these scars should be 
taken and submitted together with the 
written report of examination.  

2.  After completion of the above 
development, the RO should again address 
the pending claims.  In addition to 
considering two additional service 
connection claims for scarring of the 
right hip and right knee, the RO should 
consider and discuss whether separate 
compensable evaluations are warranted for 
the two previously identified scars on 
the veteran's right elbow.  If the 
decision is not to the veteran's and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the development requested in this 
remand, and they must be offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

